PER CURIAM
Defendant challenges the trial court’s denial of his petition for appointed counsel under ORS 138.694 (2013), amended by Or Laws 2015, ch 564, § 3, to represent him in a post-conviction deoxyribonucleic acid (DNA) testing proceeding. ORS 138.690 (2013), amended by Or Laws 2015, ch 564, § 1, authorized a convicted felon, in certain circumstances, to file a motion requesting performance of DNA testing on specific evidence. That person could also file a petition under ORS 138.694 (2013) for appointment of counsel to assist the person in determining whether to file a motion requesting DNA testing. State v. Templeton, 275 Or App 69, 75, 364 P3d 6 (2015) (reversing order denying defendant’s petition for appointed counsel where defendant complied with statutory requirements of ORS 138.694 (2013)).
In this case, it is undisputed that defendant filed a petition for appointed counsel that complied with the statutory requirements of ORS 138.694 (2013). The state, therefore, concedes that the trial court erred by denying defendant’s petition. We agree, accept the state’s concession, and reverse the trial court’s denial of his petition.
Reversed.